United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-4138
                                      ___________

Anthony Daniele,                           *
                                           *
                    Appellant,             * Appeal from the United States
                                           * District Court for the Eastern
      v.                                   * District of Missouri.
                                           *
United States of America,                  *      [UNPUBLISHED]
                                           *
                    Appellee.              *
                                      ___________

                                Submitted: October 1, 1999

                                    Filed: October 18, 1999
                                     ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Anthony Daniele appeals the district court's denial of his petition for writ of error
coram nobis, see 28 U.S.C. § 1651(a), alleging ineffective assistance of trial counsel.
Daniele asserts his defense counsel should have sought compulsion of testimony from
Daniele's codefendant even though the codefendant claimed he would assert his Fifth
Amendment privilege if called. Having carefully reviewed the parties' briefs and the
record, we affirm for the reasons set out in the magistrate judge's thorough report and
recommendation as adopted by the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-